Exhibit 10.1

LOAN AGREEMENT

Wachovia Bank, National Association
225 Water Street
Jacksonville, Florida 32202
(Hereinafter referred to as the “Bank”)

TradeStation Securities, Inc.
8050 S.W. 10th Street, Suite 4000
Plantation, Florida 33324
(Individually and collectively “Borrower”)

This Loan Agreement (“Agreement”) is entered into June 16, 2005, by and between
Bank and Borrower.

This Agreement applies to the loan or loans (individually and collectively, the
“Loan”) evidenced by one or more promissory notes of even date herewith or other
notes subject hereto, as modified from time to time (whether one or more, the
“Note”) and all Loan Documents. The terms “Loan Documents” and “Obligations,” as
used in this Agreement, are defined in the Note.

Relying upon the covenants, agreements, representations and warranties contained
in this Agreement, Bank is willing to extend credit to Borrower upon the terms
and subject to the conditions set forth herein, and Bank and Borrower agree as
follows:

REPRESENTATIONS. Borrower represents that from the date of this Agreement and
until final payment in full of the Obligations: Accurate Information. All
information now and hereafter furnished to Bank is and will be true, correct and
complete in all material respects. Any such information relating to Borrower’s
financial condition will accurately reflect in all material respects Borrower’s
financial condition as of the date(s) thereof (including all contingent
liabilities of every type), and Borrower further represents that its financial
condition has not materially adversely changed since the date(s) of such
documents. Authorization; Non-Contravention. The execution, delivery and
performance by Borrower and any guarantor, as applicable, of this Agreement and
other Loan Documents to which it is a party are within its power, have been duly
authorized as may be required and, if necessary, by making appropriate filings
with any governmental agency or unit and are the legal, binding, valid and
enforceable obligations of Borrower and any guarantors; and do not
(i) contravene, or constitute (with or without the giving of notice or lapse of
time or both) a violation of any provision of applicable law, a violation of the
organizational documents of Borrower or any guarantor, or a default under any
agreement, judgment, injunction, order, decree or other instrument binding upon
or affecting Borrower or any guarantor, (ii) result in the creation or
imposition of any lien (other than the lien(s) created by the Loan Documents) on
any of Borrower’s or any guarantor’s assets, or (iii) give cause for the
acceleration of any obligations of Borrower or any guarantor to any other
creditor. Asset Ownership. Borrower has good and marketable title to all of the
properties and assets reflected on the balance sheets and financial statements
supplied Bank by Borrower, and all such properties and assets are free and clear
of material mortgages, security deeds, pledges, liens, charges, and all other
encumbrances, except as otherwise disclosed in public filings or otherwise
disclosed to Bank by Borrower in writing, or that arise under contractual
landlord liens or common or statutory law (“Permitted Liens”). To Borrower’s
knowledge, no default has occurred under any Permitted Liens and no material
claims or interests materially adverse to Borrower’s present rights in its
properties and assets have arisen. Discharge of Liens and Taxes. Borrower has
duly filed, paid and/or discharged when due and owing all taxes or other claims
that may become a lien on any of its property or assets, except to the extent
that such items are being appropriately contested in good faith and an adequate
reserve for the payment thereof is being maintained. Sufficiency of Capital.
Borrower is not, and after consummation of this Agreement and after giving
effect to all indebtedness incurred and liens created by Borrower in connection
with the Note and any other Loan Documents will not be, insolvent within the
meaning of 11 U.S.C. § 101, as in effect from time to time. Compliance with
Laws. Borrower is in compliance in all material respects with all federal, state
and local laws, rules and regulations applicable to its properties, operations,
business, and finances, including, without limitation, any federal or state laws
relating to liquor (including 18 U.S.C. § 3617, et seq.) or narcotics (including
21 U.S.C. § 801, et seq.) and/or any commercial crimes; all applicable federal,
state and local laws and regulations intended to protect the environment; and
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), if
applicable. Organization and Authority. Each Borrower and/or guarantor, as
applicable, is duly created, validly existing and in good standing under the
laws of the state of its organization, and has all powers, governmental
licenses, authorizations, consents and approvals required to operate in all
material respects its business as now conducted. Each of Borrower and guarantor,
is duly qualified, licensed and in good standing in each jurisdiction where
qualification or licensing is required by the nature of its business or the
character and location of its property, business or customers, and in which the
failure to so qualify or be licensed, as the case may be, in the aggregate,
could have a material adverse effect on the business, financial position,
results of operations, properties or prospects of Borrower or any such
guarantor. No Litigation. There are no material pending or threatened suits,
claims or demands against Borrower or any guarantor that have not been disclosed
in public filings, or otherwise disclosed to Bank by Borrower in writing.

AFFIRMATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will: Access to Books and Records. Allow Bank, or its agents,
during normal business hours, upon reasonable advance notice access to the
books, records and such other documents of Borrower as Bank shall reasonably
require, and allow Bank, at Borrower’s expense, to inspect, audit and examine
the same and to make extracts therefrom and to make copies thereof; provided
that such information shall be used strictly for the Bank’s internal credit
review purposes and the confidentiality of such information shall be protected
in accordance with the Bank’s policies on confidential information and in
accordance with applicable law. Compliance with Other Agreements. Comply in all
material respects with all terms and conditions contained in this Agreement, and
any other Loan Documents, and swap agreements, if applicable, as defined in the
11 U.S.C. § 101, as in effect from time to time. Estoppel Certificate. Furnish,
within 15 days after request by Bank, a written statement duly acknowledged of
the amount due under the Loan and whether offsets or defenses exist against the
Obligations. Insurance. Maintain adequate insurance coverage with respect to its
properties and business against loss or damage of the kinds and in the amounts
customarily insured against by companies of established reputation engaged in
the same or similar businesses including, without limitation, commercial general
liability insurance, workers compensation insurance, and business interruption
insurance, but Bank acknowledges that Borrower does not carry errors and
ommission insurance coverage; Bank acknowledges that Borrower’s insurance
coverages maintained as of the date of this Promissory Note satisfy this
covenant. Maintain Properties. Maintain, preserve and keep its property in
working order and condition, making all replacements, additions and improvements
thereto necessary for the proper conduct of its business, unless prohibited by
the Loan Documents. Notice of Default and Other Notices. (a) Notice of Default.
Furnish to Bank immediately upon becoming aware of the existence of any
condition or event which constitutes a Default (as defined in the Loan
Documents) or any event which, upon the giving of notice or lapse of time or
both, would become a Default, written notice specifying the nature and period of
existence thereof and the action which Borrower is taking or proposes to take
with respect thereto. (b) Other Notices. Promptly notify Bank in writing of
(i) any material adverse change in its financial condition or its business;
(ii) any default under any material agreement, contract or other instrument to
which it is a party or by which any of its properties are bound, or any
involuntary acceleration of the maturity of any indebtedness owing by Borrower;
(iii) any material adverse claim against or affecting Borrower or any part of
its properties; (iv) the commencement of, and any material determination in, any
litigation with any third party or any proceeding before any governmental agency
or unit affecting Borrower which may have a materially adverse effect on
Borrower; and (v) at least 30 days prior thereto, any change in Borrower’s name
or address as shown above, and/or any change in Borrower’s structure. Other
Financial Information. Deliver promptly such other information regarding the
operation, business affairs, and financial condition of Borrower which Bank may
reasonably request. Payment of Debts. Pay and discharge when due, and before
subject to penalty or further charge, and otherwise satisfy before maturity or
delinquency, all obligations, debts, taxes, and liabilities of whatever nature
or amount, except those which Borrower in good faith disputes. Reports and
Proxies. Deliver to Bank, promptly, a copy of all regular annual reports and
quarterly reports required to be filed by Borrower with any governmental agency
or authority.

Page 2

NEGATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will not: Default on Other Contracts or Obligations. Default
on any material contract with, or material obligation when due, to a third party
or default in the performance of any obligation to a third party incurred for
money borrowed. Government Intervention. Permit the assertion or making of any
seizure, vesting or intervention by or under authority of any governmental
entity as a result of which the management of Borrower or any guarantor is
displaced of its authority in the conduct of its respective business or such
business is materially curtailed or impaired. Judgment Entered. Permit the entry
of any monetary judgment or the assessment against, the filing of any tax lien
against, or the issuance of any writ of garnishment or attachment against any
property of or debts due.

CONDITIONS PRECEDENT. The obligations of Bank to make the loan and any advances
pursuant to this Agreement are subject to the following conditions precedent:
Additional Documents. Receipt by Bank of such additional supporting documents as
Bank or its counsel may reasonably request. Opinion of Counsel. On or prior to
the date of any extension of credit hereunder, Bank shall have received a
written opinion of the counsel of Borrower reasonably acceptable to Bank.

Page 3

1

IN WITNESS WHEREOF, Borrower and Bank, on the day and year first written above,
have caused this Agreement to be executed under seal.

TradeStation Securities, Inc.

By: /s/ Joseph Nikolson
Name: Joseph Nikolson
Title: President

Wachovia Bank, National Association

By: /s/ Juan Castro
Name: Juan Castro
Title: Vice President

Tracking #: 1
CAT — Deal # 305919 Facility ID 276516

Page 4

2